Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


1) foot-restraint device in claims 1, 8 and 14 (as interpreted to be the “foot restraining members” as recited in para. [054] of Applicant’s specification); and
2) restraining device in claims 1, 8 and 15 (as disclosed in para. [071] of Applicant’s specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Weinstein on 01/28/2021.

The application has been amended as follows: 

In the Specification 
	In ¶ [054], line 9, after “the footrest 140”, the phrase --- , with the restraining members 342 in a first position,  --- has been inserted. 

In the Claims 

	Please replace the claims with the followings.

1.	(Currently Amended) A device for strengthening core muscles of a user, comprising: 
at least one support frame; 
a first rotating frame rotatably coupled to the at least one support frame; 
a second rotating frame rotatably coupled to the first rotating frame; 

a seat coupled to the second rotating frame, wherein the seat further comprises: 
a base portion; 
a back portion; and 
two opposing side supports, 
wherein each of the side supports includes a first end disposed immediately in front of the back portion of the seat, a second end disposed over the footrest, and a body that extends from the first end to the second end, and
wherein each first end, second end, and body is positioned 
wherein each of the side supports is independently adjustable relative to the base portion, and -4-Application No. 15/612,965
wherein the seat further comprises a restraining device configured to contact a body portion of the user.  

2.	(Currently Amended) The device of claim 1, wherein the restraining device comprises at least one knee pad 

3.	(Currently Amended) The device of claim 1, wherein each of the side supports: 
is indirectly coupled to at least one track, and 
is adjustable so as to interface with different portions of the at least one track.  

4. 	(Original) The device of claim 1, wherein the seat is fixed to the second rotating frame such that the seat rotates with the second rotating frame.  

5.	(Original) The device of claim 1, wherein the seat is mounted to a mounting plate, and wherein the mounting plate is mounted to the second rotating frame.

6.	(Currently Amended) The device of claim 2, wherein the seat further comprises at least one knee support adjustably mounted on the the at least one knee support includes the at least one knee pad , and wherein the at least one knee support is movable along the body of the at least one of the side supports.  

indirectly couple to the notches of a respective at least one track.  

8.	(Currently Amended) A method for strengthening core muscles of a user, comprising: 
providing a core strengthening device, the device comprising: 
at least one support frame; 
a first rotating frame rotatably coupled to the at least one support frame; 
a second rotating frame rotatably coupled to the first rotating frame;
a footrest mounted to the second rotating frame, wherein the footrest includes at least one foot-restraint device having a first position and a second position, wherein the footrest is configured to allow feet of the user to be placed on the footrest in the first position and to restrain the feet in the second position; 
a seat coupled to the second rotating frame; and 
two opposing side supports, 
wherein each of the side supports being independently adjustable relative to the second rotating frame and including a first end disposed immediately in front of a back portion of the seat, a second end disposed over the footrest, and a body that extends from the first end to the second end, and 

securing the user to the seat of the device, wherein securing the user to the seat further comprises: 
-6-Application No. 15/612,965adjusting at least one of the side supports such that the at least one of the side supports contacts a body of the user; and 
adjusting at least one restraining device such that the at least one restraining device contacts the body of the user; and 
rotating the second rotating frame relative to the first rotating frame, such that the user rotates relative to the first frame.  

9.	(Currently Amended) The method of claim 8, wherein the restraining device comprises at least one knee pad 

10.	(Currently Amended) The method of claim 8, wherein each of the side supports: 
is indirectly coupled to at least one track, and 
is adjustable so as to interface with different portions of the at least one track.  



12.	(Currently) The method of claim 9, wherein the seat further comprises at least one knee support adjustably mounted on the the at least one knee support includes the at least one knee pad , and wherein the at least one knee support is movable along the body of the at least one of the side supports.  

13.	(Currently Amended). The method of claim 10, wherein each of the at least one track is provided underneath the base portion and includes notches, and wherein each of the side supports is configured to indirectly couple to the notches of a respective at least one track.  

14.	(Currently Amended) A device for strengthening core muscles of a user, comprising: 
at least one support frame; 
a first rotating frame rotatably coupled to the at least one support frame; 
a second rotating frame rotatably coupled to the first rotating frame; 
a footrest mounted to the second rotating frame, wherein the footrest includes at least one foot-restraint device having a first position and a second position, and wherein the footrest is configured to allow feet of the user to be 
a seat coupled to the second rotating frame, wherein the seat further comprises:
a base portion; 
a back portion; and 
two opposing side supports, 
wherein each of the side supports includes a first end disposed immediately in front of the back portion of the seat, a second end disposed over the footrest, and a body that extends from the first end to the second end, and 
wherein each first end, second end, and body is positioned 
wherein the seat is coupled to the second rotating frame such that the seat rotates with the second rotating frame, and 
wherein each of the side supports is independently adjustable relative to the base portion.  

15.	(Previously Presented) The device of claim 14, wherein the seat further comprises a restraining device configured to contact a body portion of the user.  

16.	(Cancelled).



18.	(Currently Amended) The device of claim [[16]] 14, wherein each of the side supports: 
is indirectly coupled to at least one track, and
is adjustable so as to interface with different portions of the at least one track.  

19.	(Previously Presented) The device of claim 14, wherein the seat is mounted to a mounting plate, and wherein the mounting plate is mounted to the second rotating frame.  

20.	(Currently Amended) The device of claim 17, wherein the seat further comprises at least one knee support adjustably mounted on the the at least one knee support includes the at least one knee pad , and wherein the at least one knee support is movable along the body of the at least one of the side supports.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The reference number “138A” in Fig. 1 (of the drawings filed on 10/26/2020), is pointing to a different portion than the first end of the side support. This Figure needs to be amended to have “138A” point to the first end of the side support. Also the “notches” in Fig. 3 need to be labeled and such labels need to also be reflected in the specification. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-15 and 17-20, the prior art of record fails to disclose, teach or render obvious a device/method for strengthening core muscles of a user as detailed in claims 1, 8 and 14. The closest prior art, Bertrand (US 10,112,069 B2), teaches a device for strengthening core muscles of a user comprising: at least one support frame, a first and second rotating frames, a footrest with a foot-restraint device that would allow feet of the user to be placed on the footrest in a first position, and restrain the feet of the user in a second position, a seat coupled to the second rotating frame and having a base portion, a back portion, and two opposing side supports, each having a first end and a second end and a body that extends from the first end to the second end, wherein the first and second ends and the body are positioned above the base portion, wherein the seat . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784